DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/10/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8-15, filed 3/10/2021, with respect to claims 1-20 have been fully considered and are persuasive. The previous rejection is hereby withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific teaching of claim 1, i.e. “the first and second portions remain closed in a spine supported position with the first and second portions supported on the spine,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 2-7 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons. 
The specific limitations of claim 8 i.e. “identifying an adjustment configuration to place the opening force within a defined specification such that the cover remains in a closed position in a spine supported position with the cover supported on the spine,” are not taught or adequately suggested in the prior art of record. Claims 9-17 depend, either directly or indirectly, from claim 8, and are therefore allowable for at least the same reasons.
The specific limitations of claim 18 i.e. “the keyboard portion and the display portion supported on the spine, and are separable in a table supported position,” are not taught or adequately suggested in the prior art of record. Claims .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Becze 20130083466, Fig 6a-8i.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        May 21, 2021